Citation Nr: 1234721	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  03-08 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and Sister and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to January 1996. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2002 RO decision.  

In January 2008, the Veteran testified in a Travel Board hearing in front of a Veterans Law Judge (VLJ).  The transcript of the hearing is associated with the claims file and has been reviewed.   The Board notes that the VLJ that conducted the previous hearing has since left the Board's employment.  The Veteran was provided a letter in August 2012, to determine if he wanted an additional hearing.  There has been no response to this letter.

The Board notes that claims for entitlement to service connection for neuropsychological symptoms with depression and sleep disturbance, were remanded in an April 2008 decision.  (Although the issue remained characterized as "sleep disturbance," without further specification, the text of the decision shows that the Board considered sleep apnea to be a component of the claim.)  The Veteran's claim for service connection for a mood disorder with depressive symptoms was granted by a December 2009 rating decision with no subsequent notice of disagreement.  Thus, the Board no longer has jurisdiction over that issue.

The Board additionally notes that the Veteran's claim for individual unemployability (TDIU) was most recently denied in December 2010.  He did not submit a notice of disagreement concerning this decision and has not indicated that he was unemployable due to service-connected disabilities since that time.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

FINDING OF FACT

The preponderance of the evidence indicates that the Veteran does not have a current disability manifested by sleep apnea.


CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2001 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  A May 2009 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a May 2009 communication, and the claim was thereafter readjudicated in January 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the Veteran's representative indicated in a May 2012 post-remand brief that the April 2010 VA examination was not adequate in relation to the Veteran's claim for entitlement to sleep apnea.  Very unfortunately, the representative failed to review the entirety of the voluminous file to find the fully adequate July 2009 VA examination.  Thus, the Board determines that the conditions of the prior Board remand were completely fulfilled.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, lay statements and Social Security Records.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2008 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that he has sleep apnea which is related to his active military service.  He submitted, what were described as sleep study results in November 2004.  The print out consisted of pages of pulse and oxygen saturation rates.  It was accompanied by a multi-page examination report from Johnson Medical Associates.  The diagnosis was Malaise and Fatigue - Other.  There was no indication in the report accompanying the sleep study print out that the Veteran had been diagnosed with sleep apnea.  Thus, the Board finds that the results of such study, without a diagnosis of sleep apnea by a medical professional, is not evidence of a current disability. 

The Veteran had an April 2005 VA examination.  He reported that he was on oxygen due to his obstructive sleep apnea.  The examiner indicated that the Veteran's sleep problems were the result of his obstructive sleep apnea and depression.  The Board notes that the prior remand indicated that the Veteran was diagnosed with sleep apnea.  However, there is no objective testing of record indicating sleep apnea conducted in conjunction with the VA examination and the report indicates that the finding of sleep apnea was based on the Veteran's self-reported medical history.

The Veteran was afforded a VA examination in July 2009.  At that time, he reported that he had been diagnosed with sleep apnea in 2004 by a civilian doctor due to fatigue during the day, loud snoring, decreased concentration and possible apnea.  The examiner reviewed the claims file and noted in an August 2009 addendum that the prior sleep study was actually a home portable study.  The examiner scheduled the Veteran for a full laboratory diagnostic sleep study (a polysomnogram) which is considered the "gold standard" of sleep apnea diagnostic tools.  

The Board additionally notes that a July 2009 VA mental examination noted that the Veteran had sleep apnea; again, this information was based on the Veteran's self-reported medical history.  

An October 2009 VA examination indicates that the September 2009 sleep study indicated no significant obstructive sleep apnea/hypopnea.  Oxygen saturations during sleep remained normal throughout the study.  Mild intermittent snoring was noted without significant arousals.  Hence, the sleep study appeared normal.  The examiner did diagnose the Veteran with deviation of his nasal septum and a history of allergic rhinitis.

The Veteran was afforded a general medical examination in April 2010 in the context of a claim for unemployability.  Sleep apnea was not apparently reported by the Veteran and was not considered by the examiner at that examination.

In sum, the Board must find that there is no evidence of a medical professional diagnosing sleep apnea.  There thus is no clinical evidence showing current disability or diagnosis of the Veteran's claimed condition.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

The Veteran himself believes that he has sleep apnea that is related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as medical observations in some limited circumstances in which symptoms or events are obvious merely through lay observation, such as a fall leading to a broken leg which is later diagnosed as such.  Here, however, due to the necessity of objective testing that must be administered in order to diagnose sleep apnea, the question of causation and diagnosis extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address whether or not he has sleep apnea in the present case.  He can testify as to his observable symptoms such as fatigue and loud snoring.  However, as discussed further below, such symptoms have already been accounted for by the Veteran's other rating assignments, including for chronic fatigue syndrome.  

The Board further notes that the Veteran's claim for a sleep disturbance was also contended as being due to an undiagnosed illness.  In this regard, the Veteran is being compensated for both chronic fatigue syndrome, as part of a constellation of symptoms service-connected under the undiagnosed illness provisions, and sleep problems due to his now service-connected psychiatric disability.  Thus, he is being appropriately compensated for any sleep disorder due to an undiagnosed illness.  Thus, the Board finds that awarding service connection for a sleep disturbance (not to include the sleep apnea considered herein) would constitute impermissible pyramiding.  

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.




ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


